Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S  AMENDMENT
An examiner’s amendment to the record appears below.  The proposed changes were authorized via a phone call by Ankur Garg on September 15, 2021.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue fee.

The application has been amended as follows:
Claim 1.	 A method for performing a write operation in a distributed storage system, the method comprising: 
receiving, at a storage server, a first time-stamped write request from a proxy server, wherein the proxy server is disposed between one or more clients and one or more storage servers as an intermediary, wherein the proxy server is configured to received read requests and write requests from the one or more clients and distribute the read requests and the write requests to the one or more storage servers, wherein the proxy server is operable to affix a timestamp to a write request originating from a client and forward it to the storage server; 
determining if the first time-stamped write request is within a time window of a reorder buffer stored in volatile memory and if the first time-stamped write request overlaps with a 
responsive to a determination that the first time-stamped write request is outside the time window, rejecting the first time-stamped write request by not placing the first time-stamped write request in the reorder buffer; 
responsive to a determination that the first time-stamped write request is within the time window and has an older time-stamp than the second time-stamped write request, rejecting the first time-stamped write request by not placing the first time-stamped write request in the reorder buffer, wherein the second time-stamped write request is received at the storage server through a different proxy server from the first time-stamped write request; 
H599-2-otherwise, inserting transaction information of the first time-stamped write request in the reorder buffer in timestamp order, inserting data of the first time-stamped write request in a non- volatile storage separate than the reorder buffer, and transmitting an accept to the proxy server;
wherein the time window for the reorder buffer extends for an interval of time to a future time from a current time and for an interval of time to a past time from the current time, 
and further comprising: receiving a third time-stamped write request having a status bit set to future write; when the third time-stamped write request has an older time-stamp than the future time, rejecting the third time-stamped write request by not placing the third time-stamped write request in a future buffer; and when the third time-stamped write request has a newer time-stamp than the future time, placing the third time-stamped write request in the future buffer;
receiving a read request; 
and storing the read request in the reorder buffer.

Claim 9.	(cancelled)

Claim 10.	A computer-readable storage medium having stored thereon, computer executable instructions that, if executed by a storage server causes the storage server to perform a method for performing a write operation in a distributed storage system, the method comprising:
receiving, at a storage server, a first time-stamped write request from a proxy server, wherein the proxy server is disposed between one or more clients and one or more storage servers as an intermediary, and wherein the proxy server is configured to receive read requests and write requests from the one or more clients and distribute the read requests and the write requests to the one or more storage severs, wherein the proxy server is operable to affix a timestamp to a write request originating from a client and forward it to the storage server; 
determining if the first time-stamped write request is within a time window of a reorder buffer stored in volatile memory of the storage server and if the first time-stamped write request overlaps with a second time-stamped write request in the reorder buffer, wherein the first time- stamped write request overlaps with the second time-stamped write request if it attempts to write H599-4-to a same location as the second time-stamped write request, wherein the second time-stamped write request is received from a different proxy server, wherein the reorder buffer is a timestamp ordered data structure stored for holding the read requests and the write requests while timestamps associated therewith are examined and wherein a size of the reorder buffer is programmable; 
responsive to a determination that the first time-stamped write request is outside the time window, rejecting the first time-stamped write request by not placing the first time-stamped write request in the reorder buffer; 
responsive to a determination that the first time-stamped write request is within the time window and has an older time-stamp than the second time-stamped write request, rejecting the first time-stamped write request by not placing the first time-stamped write request in the reorder buffer, wherein the second time-stamped write request is received at the storage server through a different proxy server from the first time-stamped write request; 
otherwise, inserting transaction information of the first time-stamped write request in the reorder buffer in timestamp order, inserting data of the first time-stamped write request in a non-volatile storage separate than the reorder buffer, and transmitting an accept to the proxy server; 
wherein the time window for the reorder buffer extends for an interval of time to a future time from a current time and for an interval of time to a past time from the current time, 
and further comprising: receiving a third time-stamped write request having a status bit set to future write; when the third time-stamped write request has an older time-stamp than the future time, rejecting the third time-stamped write request by not placing the third time-stamped write request in a future buffer; and when the third time-stamped write request has a newer time-stamp than the future time, placing the third time-stamped write request in the future buffer;
receiving a read request; and 
storing the read request in the reorder buffer.

Claim 16.	A storage server for performing a write operation in a distributed storage system said storage server comprising: 
a volatile memory comprising a reorder buffer;
a non-volatile storage comprising a cache associated with the reorder buffer, wherein said cache is configured to store uncommitted data prior to said data being committed; 
a communicative interface operable to allow communication between a plurality of proxy servers; 
a storage controller comprising a processor, wherein the processor is coupled to the memory and the communicative interface, and wherein the processor is configured to: 
receive a first time-stamped write request from a proxy server, wherein the proxy server is disposed between one or more clients and one or more storage servers as an intermediary, and wherein the proxy server is configured to receive read requests and write requests from the one or more clients and distribute the read requests and the write H599-6 -requests to the one or more storage servers, wherein the proxy server is operable to affix a timestamp to a write request originating from a client and forward it to the storage server; 
determine if the first time-stamped write request is within a time window of the reorder buffer and if the first time-stamped write request overlaps with a second time- stamped write request in the reorder buffer, wherein the first time-stamped write request overlaps with the second time-stamped write request if it attempts to write to a same location as the second time-stamped write request, wherein the second time-stamped write request is received from a different proxy server, wherein the reorder buffer is a timestamped ordered data structure stored for holding the read requests and the write requests while timestamps associated therewith are examined and wherein a size of the reorder buffer is programmable; 
responsive to a determination that the first time-stamped write request is outside the time window, reject the first time-stamped write request by not placing the first time- stamped write request in the reorder buffer; 
responsive to a determination that the first time-stamped write request is within the time window and has an older time-stamp than the second time-stamped write request, reject the first time-stamped write request by not placing the first time-stamped write request in the reorder buffer, wherein the second time-stamped write request is received at the storage server through a different proxy server from the first time-stamped write request; 
otherwise, insert transaction information of the first time-stamped write request in the reorder buffer in timestamp order, insert data of the first time-stamped write request in the cache separate than the reorder buffer, and transmit an accept to the proxy server; 
wherein the time window for the reorder buffer extends for an interval of time to a future time from a current time and for an interval of time to a past time from the current time, 
and further comprising: receiving a third time-stamped write request having a status bit set to future write; when the third time-stamped write request has an older time-stamp than the future time, rejecting the third time-stamped write request by not placing the third time-stamped write request in a future buffer; and when the third time-stamped write request has a newer time-stamp than the future time, placing the third time-stamped write request in the future buffer;
receive a read request; and 
store the read request in the reorder buffer.



Reasons for Allowance
With respect to independent claims 1, 10, and 16, the prior art does not teach or suggest ‘receiving, at a storage server, a first time-stamped write request from a proxy server, ... wherein the time window for the reorder buffer extends for an interval of time to a future time from a current time and for an interval of time to a past time from the current time, 
and further comprising: receiving a third time-stamped write request having a status bit set to future write; when the third time-stamped write request has an older time-stamp than the future time, rejecting the third time-stamped write request by not placing the third time-stamped write request in a future buffer; and when the third time-stamped write request has a newer time-stamp than the future time, placing the third time-stamped write request in the future buffer.’
	This limitation requires the presence of a reorder buffer that stretches in time from a past time to a future time relative to a current time.  Additionally, it requires a future buffer, and write requests received at the storage server will contain a status bit set to indicate the write is intended as a future write.  When the write request with the future write bit is set, the storage server looks at the timestamp in the write request.   If the timestamp in the write request older than the future time (i.e. the time for the start of the future buffer, and the end of the reorder buffer), then write is rejected by not writing it to the future buffer.  If the timestamp in the write request is new timestamp than the future time (meaning it is after the future time) the write request is placed in the future buffer.   There must be a single bit  or a flag that has two states maximum (i.e., yes/no) indicating the write is a future write in the write command received by the storage server that defines if or when the write is placed into the future buffer according to the time stamp in the write as compared to the time the future buffer begins.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                           
/William E. Baughman/Primary Examiner, Art Unit 2138